CHARLES J. SCHUCK, Judge.
This claim is in the amount of $9.00 for medical services rendered at the time of the collision and accident as set forth in claim no. 312-S, said medical services having been rendered to the occupants of the state road truck injured at the time of the collision by the said state road truck and the car of W. O. Stuter, the claimant in the aforesaid companion claim, no. 312-S, as shown by the record thereof.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of nine dollars ($9.00).